 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDElston Electronics CorpandInternational Brother-hood of Electrical Workers, Local Union 840Case 3-CA-12007January 18, 1989DECISION AND ORDERBy MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn September 26, 1985, Administrative LawJudge Robert T Snyder issued the attached deci-sionThe Respondent filed exceptions The Gener-alCounsel filed cross exceptions and a brief in support thereofThe National LaborRelationsBoard has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions, cross exceptions,and brief and has decided to affirm the judge's rulings,findings,' and conclusions2 only to the extentconsistent with this Decision and OrderThe judge found that the Respondent violatedSection 8(a)(1) of the Act when Group Leader (Su-pervisor) Carol Conklin stated to employee ShirleyHardy and three other employees that because she,as a group leader, had been advised she could notattend the upcomingunionmeetingshe did notthink anyone should go The judge found Conklin'sstatement was intended to discourage attendance atthe union meeting and constituted direct interference with employee Section 7 rights to engage inunion activityWe disagree and find there was noshowing that Conklin's statement tended to threat'The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrulean administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 In finding that the Respondent violated Sec 8(a)(l) of the Act by anpouncinga 7 percent wage increase on December 17 1983 Member Cracraft does not adopt the judge s analysis that the announcement of awage increase following commencement of an organizingcampaign ispresumptively unlawfulRather she would find that when the timing ofa grant of benefits coincides with organizational activityabsent an offirmative showing of some legitimate business reason forthetimingit isnot unreasonable to draw the inference of improper motivation and improper interference with employee freedom of choiceLitton IndustrialProducts221 NLRB 700 701 (1975) enf denied 543 F 2d 1085 (4th Cir1976)The Respondent has failed to make such an affirmative showingwith respect to the timing of the announcement of the wage increaseThus the evidence reflects that the Respondent had no standard policyof granting wage increases and had not indicated prior to the organizational activity that it anticipated granting suchan increaseinDecember1983 In April 1983 the Respondent explained to employeesthat its 31/2 percent ratio of sales to profits would not justifyanyincrease inwages but that if the ratio could be improved it could give higher wagesto its employees The ratio did indeed improve by December 1983 andassumably had been improving since April 1983 However this improvement in theratio standing alone does not afford the Respondenta legitimate business reason for thetimingof its announcementen or coerce any of the involved employees andthat the statement fails to reach the level of a viola-tionThe judge also found a violation of Section8(a)(3) and (1) of the Act in the Respondent's alleged delay in promotion of and denial of a wageincrease to employee Hardy based on her union activitiesWe disagreeEmployee Hardy claimed that as a result of herunion activities shewas denied an automaticmonthly 10-cent an hour increase in wages and apromotion to Grade 2 The Respondent contendedthat the 10 cent increase was not automatic butrather was discretionary and was awarded based onattendance and work performance Hardy had at-tendance and tardiness problems She had been"job failed" from her earlier position in December1983 She was taken back that same month on pro-bation In January 1984 she had several absencesConsequently, she was not upgraded to Grade 2untilFebruary 1984 when her attendance had im-proved Assuming her 10 cent an-hour increase wasauthorized in February, she would have first received the increase in March, which she did Thus,we do not find any delay in promotion or denial ofawage increaseOur review of the record convinces us that Hardy was given the 10 cent an-hourincrease and upgraded when her attendance andon-the job performance warranted itAssuming, arguendo, that there was some delayin her raise and upgrade, we believe that the General Counsel failed to meet her burden of proof onthese issues and a preponderance of the evidencefalls to show that employee Hardy's alleged delayinupgrade and denial of a wage increase werepredicated on her union activities Accordingly, wedo not find the delay a violation of Section 8(a)(3)and (1)Further, we do not agree with the judge s finding that employee Doris Riek's conversations withother employees and management officials concerning her eligibility for a wage increase and the dis-parity in wages between the Central and Lehighplants did not constitute concerted activity and thatthewarning given to her by the Respondent onJanuary 12, 1984, did not violate Section 8(a)(1) ofthe ActOn December 17, 1983, the Respondent announced a 7-percent wage increase Riek was con-fused about her eligibility for the increase, and discussed her confusion about the increase with otheremployees She also discussed the wages at theCentral and Lehigh plants with employee HortonRiek spoke with Group Leader McNeal, PersonnelAdministrator Schaup, and Schaup's assistant Erbabout the wage increase, about whether she and292 NLRB No 57 ELSTON ELECTRONICS CORP511the temporary employees would receive the in-crease, and about what she perceived as the wagedisparity between the Central and Lehigh plantsRiek was advised by Schaup on January 10, 1984,3not to discuss wages or any perceived wage dis-crepancies with other employees at work On Janu-ary 12 Riek was given a written warning byMcNeal and Schaup for "Disrupting production bydistracting other employees by excessive talkingFailure to follow directions when told to ease offon placing yokes on lines"Schaup admitted thatthe portion of the warning related to excessivetalkingwas motivated by Riek'swage discussionswith other employees, who brought these discussions to the Respondent's attentionWe agree with the judge, for the reasons statedby him, that Schaup's statement to Riek on January10 prohibiting the discussion of wages violatedSection 8(a)(1) It follows, therefore, that the Janu-ary 12 warning, admittedly issued to Riek in partbecause of her violation of this prohibition, consti-tuted an unlawful enforcement of the unlawful rulein further violation of Section 8(a)(1)JeannetteCorp v NLRB,532 F 2d 916, 920 (3d Cir 1976)In any event, we find, contrary to the judge, thatRiek's wage discussions with other employees andmanagement officials constituted concerted activityInMeyers Industries,281NLRB 882 (1986), theBoard reiterated the definition of concerted activity as encompassing "those circumstances where in-dividual employees seek to initiate or to induce orto prepare for group action, as well as individualemployees bringing truly group complaints to theattention of management"4The Board also noteditsapproval of the Third Circuit's comments inMushroom Transportation Co v NLRB,330 F 2d683, 685 (1964), thata conversation may constitute a concerted ac-tivity although it involves only a speaker and alistener, but to qualify as such, it must appearat the very least that it was engaged in withthe object of initiating or inducing or prepar-ing for group action or that it had some rela-tion to group action in the interest of the em-ployees9All dates are in 1984 unless otherwise noted4 The Board s decision was enforced by the Court of Appeals for theDistrict of Columbia CircuitPrill vNLRB835 F 2d 1481 (1987)Member Johansen would find that a discussion between two or moreemployees regarding terms and conditions of employment(in this casewages)isnecessarily concerted activity and he would not further requirethat the discussion otherwise appear calculated to induce or prepare forgroup action or that it otherwise be related to group actionSalisburyHotel283 NLRB 685 In 10 (1987)Inasmuch as Members Cracraft and Higgins conclude that Riek s conduct constituted concerted activity under the precedent cited above inthe text they find it unnecessary to decide whether Member Johansen srationale furnishes a sufficient basis for reaching the same conclusionWe find Riek's conduct encompassed withinthese principlesAlthough Riek was indeed con-cerned with her own personalsituation,she wasalso concerned with whether temporary employeeswould receive thewage increaseand with whatshe perceivedas an unfairdisparity in the Centraland Lehighplant wagesShe discussed these concerns with other employees, who also voiced theirconcernstomanagementofficialsThese discussions,therefore, clearly involved broader concernsthan Riek's personal situation and can not accurate-ly be described, as did the judge, as pursuit of "aquest whichrelatedsolely to her own prior workattendance history "5 To the contrary, as a directresult of Riek'sdiscussions,other employees voicedsimilar concernstomanagementofficials,whichthen prompted the Respondent to take actionagainstRiekAccordingly,we find that Riek'swage discussionswere "engaged inwith the objectof initiating or inducingor preparing for groupaction,"6 thereby constituting concerted activityJeannette Corp,217 NLRB 653 (1975), enfd 532F 2d 916 (3d Cir 1976)AMENDED CONCLUSIONS OF LAW1In Conclusion of Law 3,delete"or attend aunion meeting "2 In Conclusion of Law 4, delete "and by delay-ing and denying a promotionand wage increasesfor Shirley Hardy because she joined, supported,and assisted the Unionand engagedin concertedactivities for the purpose of collective bargainingor other mutual aid and protection "ORDERThe National Labor Relations Board orders thatthe Respondent, Elston Electronics Corp, Geneva,New York, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Announcing or granting general wage increases to discourage employees' membership in orother activity on behalf of the Union(b) Informing employees that they may not discuss their wage rates with other employees or discuss the Union on worktime(c)Threatening employees with a plant removaloutside the State of New York because of their se-5 Thus the cases relied on by the judge in which the Board found thatthe employees involved were merely griping over personal complaintsare distinguishableMember Cracraft agrees that those cases are distinguishable but does not pass on whether she agrees with the results inthose cases In any event the fact that Riek was seeking a raise for herself does not detract from the concerted nature of her discussions withother employeesEl Gran Combo284 NLRB 1115 (1987) enfd 853 F 2d996 (1st Cir 1988)6Mushroom Transportation Co v NLRBsupra 330 F 2d at 685 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlection of the Union as their collective-bargainingrepresentative(d)Creatingan impression among itsemployeesthat theirunion activitiesare under surveillance(e)Promisingemployeeswage increases andother unspecified benefits if they abandon theirsupport of the Union(f)Maintaining,giving effect to, or enforcing ina disparateand discriminatorymanner aninvalidno-distributionrulewhich prohibits employeesfrom distributing written or printed literature oncompany premises without written authorizationfrom the personnel department(g) Suspendingorwarning employees becausethey distribute union literatureor engagein otherunionactivitiesor protected concerted activitiesfor the purpose of collectivebargainingor othermutual aidand protection(h) Issuingwrittenwarnings to employees fordiscussing wage rates(i) In any like or related manner interfering with,restraining,or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Rescind the rule which prohibits employeesfrom distributing written or printed literature oncompany premises without written authorizationfrom the personnel department(b) Rescind the written suspension issued to SallyQuinter and make Quinter whole for any loss ofearningsor other benefits she may have suffered byreason of the discriminationagainst her,plus inter-est 7(c)Revoke and remove from its personnelrecords or other records that portion of the writtenwarning issued to Doris Riek on January 12 whichstates "Disrupting production by distracting otheremployees by excessive talking" and notify her inwriting that this has been done and that the ex-punged portion of the warning will not be used asa basis for future discipline against her(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrderI In accordance with our decisioninNewHorizonsfor theRetarded283 NLRB1173 (1987)interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued poor to January11987 (the effectivedate of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)(e)Revoke and remove from its personnel andother records the written warning and suspensionof Sally Quinter issued to her for distributing unionliterature and notify her in writing that this hasbeen done and that this unlawful warning and suspension will not be used as a basis for future discipline against her(f)Post at its plant in Geneva, New York, copiesof the attached notice marked "Appendix "8Copies of the notice, on forms provided by the Re-gional Director for Region 3, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIT IS FURTHER ORDERED that in all other respects the complaint is dismissed8If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelationsBoard shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT announce or grant general wageincreases to discourage our employees' membershipinor other activity on behalf of InternationalBrotherhood of ElectricalWorkers, Local Union840, or any other labor organizationWE WILL NOT inform our employees that theymay not discuss their wage rates with other em-ployees or discuss the Union on worktimeWE WILL NOT threaten our employees with aplant removal outside the State of New York because of their selection of the Union as their collec-tive-bargaining representativeWE WILL NOT promise our employees wage increases and other unspecified benefits if they aban-don their support of the Union ELSTON ELECTRONICS CORP513WE WILL NOT create an impression among ouremployees that their union activities are under surveillanceWE WILL NOTmaintain,give effect to, or en-force in a disparate and discriminatory manner ourinvalidno-distribution rulewhich prohibits em-ployees from distributing written or printed litera-ture on company premises without written authori-zation from the personnel departmentWE WILL NOT suspend or warn employees because they distribute union literature or engage inother union activities or protected concerted activeties for the purpose of collective bargaining orother mutual aid and protectionWE WILL NOT issue written warnings to employ-ees for discussing wage ratesWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL rescind the rule which prohibits em-ployees from distributing written or printed literature on company premises without written authorszation from the personnel departmentWE WILL rescind the written suspension issuedto Sally Quinter and make whole Quinter for anyloss of earnings or other benefits she may have suf-fered by reason of the discrimination against her,plus interestWE WILL revoke and remove from our personnelrecords and other records the written warningissued to Doris Riek which relates to her talking toother employees and WE WILL notify her that thishas been done and that evidence of this warningwill not be used as a basis for future disciplineagainst herWE WILL revoke and remove from our personneland other records the written warning and suspen-sion of Sally Quinter issued to her for distributingunion literature and WE WILL notify her that thishas been done and that evidence of this warningand suspension will not be used as a basis for futurediscipline against herELSTON ELECTRONICS CORPWilliam B Kenney Esqfor the General CounselRaymond W Murray Jr Esq (Bond Schoeneck & KingEsqs)of Syracuse, New York for the RespondentDECISIONSTATEMENT OF THE CASEROBERT T SNYDER Administrative Law Judge Thisproceeding was tried at Geneva New York on 2 and 3May 1984 1 The complaint, issued on 13 February 1984and amended at the opening of hearing, alleges thatElstonElectronicsCorp (Respondent or Elston) bynamed agents announced a wage increase benefit whichitsubsequently implementedin aneffort to undermineunion support told employees not to discuss their wagerates, to confine union discussions to breaktime not toattend a union meeting created an impression that employee union activities were under surveillance threatened to move its facilities outside New York to avoid negotiatingwith the Union International Brotherhood ofElectricalWorkers Local Union 840, issued a writtenwarning to an employee, and promised an employee unspecified benefits if she abandoned the Union all in violationof Section 8(a)(1) of the Act, and maintained andenforced an employee work rule prohibiting unauthorized posting or distribution of unofficial material on companytimeand property suspended an employee for distributing union literature, demoted and denied a wage increase to another employee, all in violation of Section8(a)(1)and (3) of the Act By its second amendedanswer, filed 27 April 1984, and by further oral amendment made at the hearing Elston denied the material andconclusionary allegations of the complaintAll parties were given full opportunity to participate,to introduce relevant evidence to exmaine and cross examinewitnesses to argue orally and to file briefs TheGeneral Counsel and Respondent each filed posttrialbriefs that have been carefully considered On the entirerecord in the case including my observation of the witnesses andtheir demeanor I make the followingFINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATION STATUSElston a New York corporationmaintainsitsprincipal office and place of business at 35 Lehigh Street inthe city of Geneva, State of New York (the Lehighplant) and a second plant located on Central Avenue alsoinGeneva, New York where it is engaged in the manufacture, sale and distribution of video display monitorsfor the computer industry Elston also maintains a thirdsmall facility in PhelpsNew York near Geneva not involved in this proceedingAnnuallyElston in thecourse and conduct of its business operations manufacturessellsand distributes at its Geneva, New Yorkplants products valued in excess of $50 000 of whichproducts valued in excess of $50 000 are shipped fromthe plants directly to States of the United States otherthan the State of New York Respondent admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(2) (6) and (7) of the ActSubsequently on an uncontested motion made by the General Counsel the record in this proceeding was reopened and it was consolidatedfor continued hearing with another case Case 3-CA-12290 on my Orderdated 9 August 1984 Thereafter on further motion also uncontestedmade by the General Counsel based on resolution of the underlying dispute in Case 3-CA-12290I issued afurther order dated 9 September1984 closing the record in the instant proceeding and remanding Case 3-CA-12290 to the Regional Director for Region 3 for such further actionas he deemed appropriate 514DECISIONS OF THENATIONALLABOR RELATIONS BOARDThe complaint also alleges,Respondent admits, and Ifind that the Union is a labor organization within themeaning of Section 2(5) of the Act.H. THE ALLEGED UNFAIR LAI3OR PRACTICESA. Background and Commencement of the Union'sOrganizational CampaignElmer Stone is Elston's founder, president, and princi-pal stockholder. The Company began operations in April1973.By the end of its firstyearitemployed a dozenemployees. By the end of 1982, it employed over 200. Bythe hearing in May 1984, it employed 579, having addedmore than 300 new employees in 1.983. Until the Unioncommenced an organizing campaign in November 1983,Elston had no prior union involvement and its employeeshad never been represented by a union.Elston's history of substantial growth resulted in theleasing of the second Geneva plant, located on CentralAvenue, in December 1982, to supplement its principalmanufacturing plant on Lehigh Avenue.Edward Bolger, the Union's business manager, testifiedthatLocal 840 commenced an organizational driveamong Elston employees at the end of November 1983.On 6 December 1983 Bolger and International UnionRepresentative Pat Gino handbilled the employees out-side the two Geneva plants from 6 to 7 a.m. before thestart of the workday, and again between 2:45 and 3:30p.m. at its conclusion. The parties stipulated that this wasthe first occasion on which Elston had knowledge ofunion activity at its plants.B. The Continuing Union Campaign, Respondent'sReaction to it, and the Alleged Conduct Violative ofSection 8(a)(1) and (3) of the ActOn 17 December 1983, at Respondent's ChristmasParty, Stone announced to the assembled employees thatas of 1 January 1984, the employees would be receivinga general wage increase. At least one employee testifiedthat in the announcement Stone mentioned a figure of 7percent.This employee also recalled Stone saying thatthiswas the first time the Company was able to givesuch a raise because of productivity-everyone workedhard for this.In a two page memorandum, with a two page attach-ment itemizing benefits, dated 1 January 1984, addressedto "All Elston Employees," Stone referred on page 2 ofthe memorandum to the wage increase in the followingterms: "There are few companies our size and age thathave the benefits we share,the latest being a Profit Shar-ing and Pension Plan,an employee: emergencyfinanicalloan program,2and a flat, across-the-board seven (7%)per wage increase effective January 1st."Earlier, on page 1 of the memorandum, among otherstatements, Stone informed the employees, "Only we, theemployees with dedicated effort, our ideas, and our will-ingness to work together as a mighty team can guaranteeour success, our jobs! (Don't let anyone tell you that ourGovernment or a labor union or I personally can guaran-tee job security!)We not only have to compete in theprice war with `off shore' manufacturers, but we, unfor-tunately, have a large bank loan to pay off."3All employees received the 7-percent increase on theirbasic salary effective 1 January 1984.ShirleyHardy commenced employment with Re-spondent on 9 September 1983. She first worked at theCentral Avenue plant under Group Leader Carol Conk-lin4 in the parts preparation department, receiving theminimum wage of $3.35 per hour for a 40-hour week. On17November 1983, she was transferred to field returnsin the Lehigh Avenue plant. Field returns was in thequality control department.Mary Ellen Miller was oneof two group leaders in that department who observedher work and Miller's superior was David Bruzee, qual-ity control superior. Bruzee, in turn, reported to TomO'Donnell, quality assurance manager.Hardy's transfer to field returns in the Lehigh plantwas dictated by a need for additional help in that func-tion, aiding the technicians in replacing parts in a kit ver-sion monitor and repackaging the finished unit.Hardy had punched a timeclock when working at theCentralAvenue plant. On her transfer Hardy testifiedthat she was told by Beverly Erb, an employee in thepersonnel department, that the timeclock at the Lehighplantwould not take her card but that she should notworry about it too much, they would fill her time in.Erb added that Mary Ellen Miller, Hardy's supervisor,would take care of it.On 6 December 1983, on the way in to work, Hardytook an orange-colored union pamphlet being handed outto employees that day by the union organizers, and sheread it as she walked into the Lehigh plant and upstairsto her workplace. Hardy testified that a group leader,KarenMcNicholas, saw her reading the pamphlet asMcNicholas, who was ahead of her, turned and heldopen the door for Hardy to enter the plant.Hardy had sought out the Union as early as the end ofOctober or early November, a month and a half afterstartingwork. After obtaining information about unionsfrom the Finger Lakes Legal Services Office, she at-tempted to telephone the International Union in Wash-ington,D.C.,without success.After learning of theUnion's opening of its drive among Elston employees,Hardy contacted Gino to become involved in the cam-paign.Hardy testified that she talked openly in favor of theUnion all the time, during break time, at work, startinginNovember 1983. Much of the time, during thesebreaks, and at lunchtime, before her 17 November trans-2The complaint allegation of announcement of a wage increase benefitin violation of Sec. 8 (a)(1) also included the profit-sharing and pensionplan and loan program as other benefits whose announcement also violat-ed the Act. At the opening, of hearing the portion of the allegation relat-ing to the profit-sharing and pension plan and loan program grants ofbenefit were withdrawn from the complaint without objection.'The Company's debt, $2,148,907, by the end of 1982, had more thandoubled to approximately $5.6 million by the end of 1983.4 Respondent stipulated that Carol Conklin and another employee,Helen Rodman, are group leaders, and that group leaders are supervisorswithin the meaning of Sec. 2(11) and (13) of the Act. ELSTON ELECTRONICS CORPfer,CarolConklin,Hardy s supervisor was presentDuring these conversation before the transfer, Hardyspoke up in favor of having a union for employees atElston, but not specifically about IBEW, Local 840 Icredit Hardy on her testimony here, particularly becauseRespondent failed to call Conklin as a witness to rebutthe thrust of Hardy s testimonyAccording to Hardy and again not disputed by Respondent, on another occasion, about a week after 6 December 1983, while she had retained the orange coloredunion pamphlet in her pocket or purse, Don Nellis, agroup leader in field returns,5 asked her about the pamphlet She asked him if he had received one When hereplied he had not, and two other employees also askedher questions about it, Hardy said they could read it ifthey wanted toA time came after her physical transfer to the Lehighplant,probably in late November orearlyDecember1983,when she was told to report back to CentralAvenue plant to work on field return repairs of momtorsHer supervisor,Mary Ellen Miller, told her sheshould walk back over to Lehigh plant and punch in atthe beginning and out at the end of the day there at thetime clock Apparently, although not crystal clear fromthe testimony the Lehigh plant timeclock was now capable of accepting Hardy s timecard As Hardy explainedit,Iwas still programmed into the Lehigh plant, but Iwas still working at Central Avenue (Tr 25) WhenHardy asked Conklin if she could punch in at Central,because her timecard was over there, she said she wouldcheck into it and came back and told her noAccording to Hardy in the week prior to the weekcommencing Monday, 19 December 1983 there were icestorms the whole week As her ride home-she traveledto and from work in a fellow worker s car - was leaving from Central Avenue plant and the traffic was veryheavy to the Lehigh plant Hardy dust decided to skippunching at Lehigh and have Miller fill in her card forherHardy added that this was common practice at Elston sOn Thursday 22 December Miller approached herabout this problem Hardy told Miller she did not punchin and out Miller said she knew and that Hardy didn tpunch a couple of days Hardy said, I in sorry but theweather was really bad and I had been feeling ill thatweek, so I didn t punch inMiller told herdon tworry about it too much, we 11 take care of itHardythen asked if she was going to work at Central for a longtime, if she could be programmed back into that timeclockMiller replied that she did not think she couldhelp her it would be too much of a bother to programHardy in thereThe following day, 23 December Hardy worked allday There were Christmas activities in the plant About2 45 p in Carol Conklin came up to her at her workplace5A fellow employee in field returns Betty Cosgrove had informedher that Nellis was a group leader and that if she had any problem totake it over to Nellis Although Respondent s counsel during Hardy scross examination appeared to question Nellis status as a group leaderRespondent failed to offer any evidence disputing Hardy s understandingalthough Bruzee testified that the two group leaders who worked for himin quality control were Mary Ellen Miller and Chuck Randall515and said that Mary Schaup, the personnel administrator,wanted to talk to her at the Lehigh plant Hardy went toSchaup s office Schaup told her they had bad news forher that they were going to terminate her from the fieldreturns positionHardy asked why Schaup respondedthat because of her negligence of not punching her timecard in and out Hardy asked if they thought there was aproblem with that, why did not someone tell her aboutthe severity of the punishment for that 6 She surelywould have made some effort to go to the Lehigh plantto punch in and out Under cross examination Hardydenied that Schaup discussed with her a failure to fill outdaily worksheetsHardy did recall being told by Schaupabout not calling in when she was out ill within theweek commencing Monday, 19 December 1983, butclaimed it was not true and she always called in or hadsomeone call in for her if she was not going to be atwork Hardy later explained that although she did nothave a telephone at the time, she would have someonecall in for her usually her mother Her husband went tohermother's house and waited while she called theplantThe call was placed before the 8 a in starting timeto either Joanie, the assistant group leader, or to CarolConklinHardy further testified that Schaup told her that Tom0 Donnell, manager for field returns and quality control,had come in to her office, put Hardy's timecard on herdesk and said he wanted her terminated Schaup went onthat because it was Christmas and everything she wouldcallCarol Conklin and ask her if she would take Hardyback into her department with the understanding thatHardy would be on a 40 hour probationary period, ifHardy did not punch her timecard in and out during thatweek she would probably be terminated Schaup addeditshowed poor attitude by not punching her timecardand that congeniality and behavior were as important toa person s work record as their performance which shesaid was very goodDuring this meeting Hardy saw on the corner ofSchaup s desk, an employee warning record with hername on it Schaup told her what was written on it Shewas not asked to sign it It was later introduced into evidence by Respondent It was dated 23 December 1983and was checked for both disobedience and tardinessUnder remarks was writtenFailure to punch time cardand fill out daily worksheet as instructed failure to callin and tardy two times within the week of 12/23/83The box was checked indicating that employee had beenwarned previously The form noted that Carol Conklinhad previously warned her twice, once orally and onceinwritingUnder action to be taken the notation appeared- fob fail as of 3 30 p in on 12/13/83' -and itwas signed by Thomas L 0 Donnell as supervisorLater after Hardy left the words were adduced to the6A listing of employee work rules complied and issued in 1982 and ineffect at all times material in this proceeding did not include any rulerelating to punching a timecard The listing which included specific actsof misconduct subject to disciplinary action under the headingAttendance and Attention to Work referredinter aliato tardiness and absences but not to employee recording of time worked (Employee Standards of Conduct G C Exh 4 ) 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDform transferred back to Carol on a 40 hr trial basisHardy denied that she had ever received a prior writtenwarning and Respondent failed to produce such a documentConklin was called in while Hardy was still presentand she said she would be glad to have Hardy back inher departmentHardy returned on 27 December to parts preparationdepartment apparently, in the Central Avenue plant Atthispoint,Hardy was still in labor grade 1 receiving$3 35 an hourthe minimumwage, as her rate of pay Itwas her understanding, based on statements made to herwhen she was hired that she would receive a 10 centper hour wage increase every month after she becamepermanentuntilshe reached the top of her labor gradeLater on cross examination Hardy clarified that the probationary period was 60 days and she was told by CarolConklin that 30 days after becoming permanent shewould receivean automatic10 cent raise Accordingly, itwas Hardy s contention that she should have receivedher first 10 cent an hour increase effective 9 December1983, 90 days after she started employment Effective 1January 1984 Hardy, along with all other employees received the 7 percent wage increaseincreasingher salaryto $3 59 an hourHardy s understanding of the automatic nature of theincreases was disputed by Respondent at the hearing butwas consistent with a statement of benefits appearing in anewspaper article in the Seneca Falls, New YorkTheReveilleof 7 March 1984 and distributed by supervisory personnel to employees as they punched out that dayHowever that article offered in evidence by the GeneralCounsel could not be received for the truth of its contentsbeing hearsay and even Respondents conduct indistributing it to employees could not be said to constitute an adoption of its contents that would overcome thehearsay disabilityAccording to Hardy during the first 2 weeks of January, 1984 two pieces of company campaign literaturewere distributed at the workplace during worktime Shereceived her copies from Carol Conklin who went upand down the work line handing them out Also duringthe same period of time a petition was also circulated atwork asking employees if you don t want a union ifyou don t think we needa unionyou should sign this 7Hardy saw the petition on Conklin desk at the end of herworktable Conklin placed it on the seat of the employeewho set next to Hardy When that employee who wasaway came back to the workplace she passed it downthe line in front of and past Hardy because of Hardy sknown prounion stance Hardy saw the petition passedback and forth at her worktable threetimesthat dayThe third time it passed Hardy she folded it up and7The petition was not made part of the record Various pieces of campaign literature were introduced Two of them are single page mimeographed sheets dated 1-6-84 and 1-12-84 respectively and addressed toDear Fellow Employees and signed by four employeesbelow the designationCommittee ForA FutureElstonThey are responses to union promises and claims and opposed to union representstionA prounion five sided leaflet dated 9 January 1984 addressed to allElston employees was signedYour Committee for a Better TomorrowYour Fellow Elston s Employees Organizing Committee andThe Membershipof I BE W Local 840 Genevawalked away from the station to the timeclock andplacedit ina sunshine fund box Assistant Group LeaderJoan Wattams had followed her and asked what she wasgoing to do with the petitionAnother employee, Linda Conley, testified that hergroup leader in final assembly Helen Clark passed outcopies of Elston s two page leaflet dated 1 January 1984addressed to all Elston employees previously described,at the workplace while employees were working on thelineThis antiunion activity among employees on worktime,known to and encouraged by supervision took place inthe face of a work rule then in effect 8 characterizing asa specific act of misconduct against the best interests ofElston and subject to disciplinary actionUnauthorizedposting or distribution of unofficial material on companytime and propertyNo evidence was adduced by Respondent that the unoffical petition received prior Employer authorizationOn 13 January 1984 prior to a union meeting scheduled for that evening Hardy returned to her workplacefrom a scheduled work break but before the second bellhad rung requiring employees to return to work andfound two employees talking in a negative manner aboutthe Union Hardy asked one, Debbie Weino if she wasgoing to attend the meeting and she said absolutely notHardy said, [Y]ou should you might hear somethingabout it and then went to her workplace About 45 minuteslater,Conklin asked to speak to her She said[A]ren t you aware that there arerules againsttalkingabout the Union during work time and Debbie Weinoclaims you are harassing herHardy responded she wasvery aware of that She said she could not understandwhy they could talk aboutantiunionand couldn t talkabout prounionHardy advised Conklin it was not onher work time it was still during her breakAlthough union organizing was thus singled out forprohibition the General Counselswitnessestestified atlength to the freedom with which employees and supervisors solicited their fellow workers both during breaksand working time at the workplace with respect to raffleticketsGirl Scout cookies Christmas ornaments and thelikeOn another occasion shortly before the unionmeetingon 13 January 1984 Hardy and three other employeeswere talking about themeeting andwho could and couldnot go Conklin who was present, told them that shehad been advised by someone that, because she was agroup leader she could not attend theunion meetingand also that because she was not going to go she didnot think anyone should goAlso, in January and beforethe unionmeeting, whenthe union representatives handbilled in front of the CentralAvenue plant-a blue, six sided leaflet signed by theemployeeunioncommittee was dated 9 January 1984-Hardy went outside got some of them and then handedthem out to employees in the rear of the plant she knewwho had come to work through the back door where no8 See fn 6 supra ELSTON ELECTRONICS CORPhandbilling was taking place because the rear area wason company propertyA few days after the meeting on 16 January 1984Hardy approached President Stone at his desk in theCentral Avenue plant floor She told him she was awarethere was literature around the plant and posted up overthe timeclockand invariousareasThe reference was tounsigned antiunion literature directed to employees Sheasked him who was responsible and if it was done withhis permission, as it had nosignatureon it She said shewas not sure who was responsible for posting it and shethought it represented a kind of intimidation, and wascausinga lot of tension within the plant On cross examination,Hardysaidshe also told Stone that not manypeople showed up at the union meeting and they felt intimidated referring to the employees who did not attendHardysaidshe had gone, she added she was a veryopenminded person and always liked to know both sidesof the story She felt every person in the plant deservedthe same right and they did not feel they had the rightany more Stone replied that he wasn t aware of anything and he would check into it and try to find out whowas responsible Hardysaidshe wanted to know if it wasdone with his permission At that point he said he didnot know anything about the petition that had beenpassed around,9 and that if she felt intimidatedwhy didshe, because she was prounion9 Hardy denied sayingthatStone said that he had heard that she was and hesaid he would give her a list of six or seven people thatwerein a committeefor the people for future Elston toHe asked Hardy about a girl with dark curly hair whohad been spreading rumors that he was making a certainamountof money every week Hardysaidshe had noideawho he was talking about He asked if she knewJudy McNeal and she said yesAccording to Hardy they then talked for a whileabout his past experience when he workedat a unionfactory for many years Hardy then asked if there wouldbe any retaliationagainst theprounion committee peoplefor theiropinionsStone said he would do anything hecould to keep the Union out They then talked aboutunion wagesand the wages that other union factorieshad and Stone said that if he had to compete with unionpay, he would have to go offshore to competeHardy also asked Stone about her vacation time thatshe thought she had to wait a long time to get vacationpay after becoming permanent Stone said that he couldnot believe that one had to wait 60 days after becomingpermanentto get vacation, he would check into it andget back to her Hardy thanked him and leftAfter being refreshed about the of the phase policeofficer,Hardy now also recalled that Stone also said hewould like to avoid having police officers go around listeningto conversations of people who are promoting theunionBHardy swore that the subject of the employee antiunion petition hadnot come up in the conversation before Stone brought it up10 Hardy was unsure of the name There is apparent confusion here between the names of the employee committee opposed to union organization-committee for a future Elston-and the pro union employeegroup-Your Committee for a better tomorrow see fn 7 Hardy wasclearly attributing to Stone reference to the prounion group517Subsequently Stone came back to Hardy and said shewas correct You did have to wait that amount of timefollowing your permanent status before you were paidfor vacationHardy testified that her renewed probationary periodcommenced 27 December 1983 when she was returnedtoher old parts preparation Department at CentralAvenue, lasted a week, as she was informed it wouldThereafter, around 4 January 1984 Carol Conklin toldher she would be upgraded (promoted) to grade in thesecond week in JanuaryBy 1 January 1984, Hardy had also still not receivedher first 10 cent an hour monthly increase On 17 January 1984, Conklin told her she would not be getting hermonthly increase due to the fact that she had beenabsent she and that although wanted to give her a raisethere was nothing she could do about it She said it wasout of her hands Hardy acknowledged missing daysduring JanuaryBy 24 or 25 January 1984, when Hardy had not received the promotion to labor grade two earlier promisedher by Conklin, after repeatedly asking Conklinabout it Conklin told her she would not be getting itWhen Hardy asked why Conklin said the paperworkhad not been done yet in personnel Subsequently, effective 18 February 1984, Hardy was upgraded to laborgrade two and she received a 16 cent an hour increase,from $3 59 to 3 65 an hour Hardy then requested andhad ameetingwith Mary Schaup and another supervisory employee, Jack Changral at which she sought tomake the upgrading retroactive back to when she wastold by Conklin she would be getting it a month earlierSchaup told her she did not believe Carol Conklin wouldever say anything like that because Hardy had beenplaced on 40 hours probationary period after her returnfrom the Field Returns job and no one in his or her rightmind would give a person a grade two with that kind ofrecord Schaup and Changral then called Conklin overand she denied telling Hardy she would be receiving theupgrading by the second week of January Hardy insisted the promise had been made in early January not onlyto herself but to another employee Elizabeth Farleywho sat next to Hardy at work and that Conklin hadpromised they would both be getting grade two at thesame timeBy the time of the hearing Farley was deceasedItwas not until the first payroll period in March 1984that Hardy received her first 10 cent an hour monthly increase increasing her pay to $4 75 an hourOn 16 February 1984 an article appeared in theFinger Lake Times a local newspaper entitled Company Accused of Anti Union Moves' with a subheadingElston officials deny allegationsThe article referredto the instant charge the fact that a complaint had issuedagainst Elston and noted that Regional Director ThomasSeeler had scheduled a 2 May hearing before anadministrative law judge The article went on to summarize thechangesmadeby the Union and included in the complaint forhearingAmong them was one of the chargesinvolvingHardy that Elson had demoted employeeShirley Hardy for her involvementin unionactivities 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe article also recounted that Elston President ElmerStone planned to fight the charges at the hearing andhad ruled out settling with the Union before the casewas heard He also refused to comment on the chargesindividually but denied restricting anyone s rights or telling employees that they could not belong to the Union,as that would be illegal Hardy had become aware of thearticleOn the following day, Friday, 17 February 1984, CarolConklin called Hardy away from her work station andtold her that she would not be receiving her pay raisefor that month Hardy objected Hardy said that shehadn t gotten any raises at all, except for the 1 Januaryraise and she asked Conklin if she could at least have anickel because she really needed the money Conklin saiditwas out of her hands, there was nothing she could doabout itHardy asked if she was getting a lot of pressurefrom the people over her, because she acted very fidgety, and she was quite agitated Conklin replied yes, shewas Hardy said she felt that way too Conklin said sheknew that I was getting myself into a great deal of trouble with the mess that 1 was in, and that if I would justbe quiet and stay out of trouble, that I could go real farin that Company and I would get my raises and I wouldbe doing betterConklin saidOh you know your name was in thepaperHardy said yes Conklin said Hardy could retracther statement, if she wanted to, to the newspaper andthat would get her out of a lot of trouble Hardy repliedshe did not make that statement to the newspaper Sheadded she felt that nothing she had been doing waswrong Conklin responded that she did not think soeither She was just being a good friend to Hardy, givingher good advice on how to stay out of trouble becauseshe had been through it herself Hardy acknowledgedthat she and Conklin were friendsC TheConduct DirectedToward Employee SallyQuinter andEnforcement of theNo Distribution RuleSally Quinter started with Elstonon 27 July1983 Sheworked on the assembly line Excluding her first 2 weeksof daytraining she worked on the secondshift from 3 30p m to midnight Her supervisor was Group LeaderHelen RodmanOn 12 January 1984, the day before the union meetingshe and five or six other employees were sitting and talking,when the subject of union came up Quinter was theonly one talking for the Union Another employee,Cindy Dean,was praising the Company Quinter saidyou should go to one of the union meetings to see whatthe difference isA few minutes later Nelson Morse,Elston superintendent came by and told them to quietdown The employees did for a few minutes and continued talkingAn assistant group leader in parts preparationwho worked nearby,Jean Parrish, who had earliercome over to the group and commented about Quinter searliercomplaint about Rodman s radio playing tooloudly if you complain about the radio,theUnioncomes in, you wouldn't have to worry about it becausethere won t be a plant, 11 now came over to the groupagain and spoke against the Union Quinter next saw Parrish leave the employees and go up front toward Rodman s and Morse s work stationsEarlier that evening, the employee who sat next toQuinter at work, Mary Hadden, asked to see the unionflyer that had recently been distributed Quinter gave theone in her possession to Hadden Hadden also asked tosee a company leaflet or flyer that was distributed duringworktime at their work bins but which Hadden had notreceivedQuinter also handed her one of these The twoemployers had a limited discussion about the companyflyers that were handed out and that the employees wereallowed to readShortly after Parrish had gone up front, Quinter wasrelieved by an employee who told her she was wanted atthe officeQuinter went to Morse s office Rodman wasalso presentMorse told her, I warned you before aboutyour attitude I have to suspend you nowQuinteraskedwhy and Morse then showed her an employeewarning record written up for her on that date and askedif she had any comments Quinter said, no and thensigned it at Morse s direction Quinter asked for a copy,Morse agreed to supply one, and she leftOn the warning the conduct box was checked Underremarks appearedAttitude toward Elston s-PassingUnion Flyer and urging fellow employees to read whileworking on stuff lineItwas noted that this was asecondwrittenwarning and that Morse had warnedQuinter previously on 17 November 1983 Under actionto be taken was the notation,As was previously statedSally is to get three days suspension January 13th, 16thand 17thItwas signed by Morse as supervisor,Rodman as group leader and Quinter Quinter explainedshe made no entry under employee remarks because shewas too upsetThe prior written warning Quinter had received,signed by both Morse and Rodman as well as Quinterwas for uncooperative conductThe warning statedSally has a poor attitude and is extremely sarcasticwhen spoken to She also visits the restrooms much toofrequentlyUnder employees remarks Quinter wroteI feel I am not going to restroom as often as you say Iam in there for one reason only to go to the bathroomDuring the meeting in Morse s office, Quinter did askwhen did she pass out a union flyer Morse and Rodmanboth said,Well,Melissa saw you (Melissa was her assistant group leader)Quinter had previously been given antiunion flyerssigned by theCommittee For a Future Elstonwhile atwork One was given to her by Jean Parrish in theladies room and the other had been passed out to her ather work station shortly after starting time for her shiftby a woman she did not recognize who also left leafletsat other employee work stations on her lineOftenwhile working, Quinter and the other employeeswho work near her carry on conversations about" The complaint allegation that this comment constituted a threat inviolation of the Act was withdrawn by the General Counsel at the outsetof the hearing as was the allegation that Parrish was an agent and supervisor of Elston ELSTON ELECTRONICS CORPmatters unrelated to work She, has also witnessed anumber ofsolicitations and fund raisingsconducted byother employees outside of breaktime involving the saleof such items as Girl Scout cookies and other items Inthe course of these solicitations,order forms have beenpassed around Rodman,Quinter s supervisor,was awareof this activity,in fact she purchased both cookies aswell as candy Quinter was selling on both breaktime andworktimeIn September or October 1983, when she became permanent,Quinter received from personnel a copy of Respondent s employee standards of conduct As alreadynoted this document incorporated the work rules governing employee conduct, including the rule subjectingemployees to discipline for unauthorized posting or distributing of unofficial material on companytime or propertyD The Conduct Directed Toward Employee DorisRiekDoris Riek became employed on 22 March 1983 SinceOctober 1983,she has been in subassembly as a soldereron the yoke line Since that time her group leader wasJudy McNeal Riek was out on disability leave in later1983, and returned to work in early January 1984 Because of her absence she would not be receiving the 10cent an hour monthly increase for the month of DecemberOn Friday 6 January 1984, she received from McNeala copy of the memorandum with attachment addressedto all employees on Elston letterhead and signed byPresident Stone that, inter alia listed the benefits currently available to employees,including theflat,acrossthe board seven(7%) per wage increase effective January 1See section II B, aboveOn Monday 9 January Riek went down to personnelthree times to talk to Mary Schaup On each occasionshe was either busy or not in herofficeRiek was concerned about her eligibility to recieve the wage increaseOn 10 January right after coming to work, at 7 a in RiekaskedMcNeal whether she would receive the wage increase because she wasn t getting the 10 cent an hour increase that month because she had just come back fromdisabilityand the announcement readperwage increaseItwas Riek s belief mistaken though it turnedout to be, that unless she was eligible for the monthlywage increase she would not be receiving the across thebroad increase made effective that month 12 McNealtold her she was not sure and she could not explain whatthe announcement meantAt 8 05 a in Riek went to the ladies room saw employees Mary Hagel and Kathy London there, and askedHagel how she interpreted this message as to the wageincreaseShe asked Mary,an old time employee, theway Isee it I didn'tget a wage increase this month,which means I would not be getting a 7% is that how it12 The Union had also raised a question about the meaning of Stone sdescription of the increase showing the distinction between a 7 percentacross the board increase and a 7 percent wage increase in the 9 January1984 three page six sided blue leaflet signed by the Elston s employeesorganizing committee519works,Mary?Mary said she did not know either Onreturning to her work station,Riek saw Hagel approachMcNeal,after which Hagel came over and relieved Riek,Riek went to McNeal McNeal said,I told you, youwere getting the raiseRiek said,No you didn t, youthought so but weren t positive about it'Riek nowraised thesubject ofdifferential in pay between employeesRiek asked why was it that one employee who hadbeen there only 3 months was making more money thanan employee that had been there a year He askedMcNeal if McNeal thought that was fair McNeal said,noRiek went on, 'I know for a fact someone at CentralAvenue is making more than our utility operatorMcNeal repeated that it wasn t fair but she had nothingto do about thisRiek then returned to her work sta.LionAt 9 15 a in break,Riek went down to the office againand caught Beverly Erb in personnel After raising herconcern,Erb told her yes' that she was getting a 7 percent increaseRiek then asked her about the pay differential between Central and Lehigh Riek told Erb aboutthe two employees involved Erb pulled the computerprintout,showed it to Riek and said that was not soRiek agued there wasn t much difference between theirpay rates Riek then returned to her work Around 10 30a inMary Schaup summoned Riek to her office Riekwent there Schaup asked her if she had gotten everything straightened out and Rick replied,yesshe talkedto Bev Schaup asked,about the 7 percent Rick said,Yes, she said yes, she told me about itSchaup thenasked if Rick had told the other girls and if she hadcleared the subject up Rick saidyesshe did Schaupsaid they were getting the 7 percent and that someoneoverheard her conversation in the girl s roomAt this point in the conversation, Rick brought up thesubjectof pay differential between the two plantsSchaup asked Rick who told her that Rick refused toprovide the name of the employee who told of the discrepancy but did bring up the comparision relating totwo employees whose salaries were similar but servicetime substantially different Schaup denied there was adifferentialRick said she still did not think it was rightthat there was such a discrepancy Rick also refused tosupply a name so Schaup could check the figures Rickhad given her Schaup then said that most companieshave a policy againt employees discussing wages andRick,was not to discuss wages with another employee atwork Rick repliedWell,itisvery understandablewhy, because it does get people upset when they findout that the girl next to them is making more than theyareAny girl wouldget upset, just like I did when Ifound out about itThen the subject went on to Rick shealth, where she was previously employed, and the conversation endedOn 12 January 1984 Rick was summoned to the conference roomMary Schaup and Jean McNeal were boththereAt this time Rick was given a written warning forDisrupting production by distracting other employeesby excessive talking Failure to follow directions whentold to ease off on placing yokes on lineRick wrote onthe form,Idisagreewith above statement on certain 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpointsThe warning also indicated Riek had beenwarned previously, orally and in writing in June 1983Under actions to be taken, the warning recitedYoumust follow directions and refrain from disrupting othersby talking while working Failure to do so will result insuspension ' 13 Both McNeal and Riek signed the formWhen Riek was shown the warning McNeal said shedisturbed all the other girls and production went downthat day Both McNeal and Schaup told Riek there werethings she should not talk aboutMentioned were wages,any discrepancyThe points that Riek disputed related to the claimeddisobedienceRiek testified that she did not put yokes onthe line but that she does solder the yokes as they go byon the line (This means soldering wires to certain receptacles )On cross examination, Riek denied that in talking withother employees about the 7 percent general wage increase she suggested that they might not receive it Shesuggested to the others that she might not get it To herknowledge, none of the other employees with whom shetalked had the same problem she had of not getting the10 cent raise in January based on her absence in DecemberUnder my further questioning, Riek explained that thecomparision of wages was between an employee at CentralAvenue Plant employed only 6 months and a utilityoperator in her department at Lehigh Avenue employed3 years, both making the same wage She identified thethree year employee as Mary Ann Horton After leavingMcNeal s office on 10 January, when Mary Horton laterrelieved her on the line, she asked and got from Hortonher hourly rate Riek then asked Horton if she thought itwas fair that the other girl is making the same amount assheHorton repliedNo nothing is fair in this placeYou just take it the way it happens out here They don tbelieve in fairness ' Riek acknowledged that Horton didnot authorize her to take the matter further up the lineand discuss it Riek explained she continued to raise theissue because it is not fair and if it is brought to theirattention somebody, maybe, will do something about itIn Riek s view the fact that Beverly Erb confirmed thatboth employees were paid approximately the same rateestablished the lack of fairness between the two employees because of the distinctive difference in their lengthsof service Riek confirmed that the only thing she talkedto other employees about was the 7 percent wage increaseRiek also confirmed that at her meeting with MarySchaup on 10 January she was never informed that shewas going to receive a warning on the 12 January Without any other event occuring between 10 and 12 January and with Riek having in her view kept her mouthshut in that period, her explanation for the warningcoming where it did was that many people got riled up13 TheEmployee Standards of Conduct provided generally that athree step procedure would be followed in taking disciplinary actionstartingwith a warning then suspension from work and finally discharge In each case a form would be completed and signed by the supervisor and employee that would become a part of the employees personnel recordabout the pay differential Because Riek did not discuss itwith others it was her conclusion that Horton hadUnder cross examination, Riek further explained thatthe failure to follow directions portion of the warningwas explained to her at the time of the warning byMcNeal as relating to her failure to listen to the girl inthe end position on the line and relay it to the girl in thefirst position when told to skip pallets meaning refrainfrom placing a part on the unit as it moves down thelineRick s disagreement was with the direction to skippallets,which was contrary to her own instructionsnever to stop productionRiek also disagreed she disrupted production on thelineShe did acknowledge that Judy McNeal had criticized her orally for excessive talking in her periodicwritten evaluations, and in her recommendations on jobsfor which Riek had bidE Respondents Defenseson Eachof theIssues inDispute andCredibilityResolutions1The wage increaseOn the 10th anniversary of the founding of the Company, on 15 April 1983, Elston held an all employeemeeting at the Central Avenue plant to review the accomplishments of the prior year and outline the projections for the coming year It took place over a 3 hourperiodThis was an annual event held at the CompanyStone spoke for about 20 minutes, about finance, amongother topics Included in his remarks were the followingstatements 14The last meeting on March 4, you recall Dickhad some specific statistics with regards to costs ofsalesHow much did it cost first of all, the sellingpriceSecond Iguesswas the cost of materialsThe contribution of your labor Then what we callburdenwhat it costs to do business, to but [sic] abuilding or light a building or heat a building, orbuy a machine to automate places where we canAnd it leftus atthe bottom For every dollar ofsalesit left us, 3% Dick?, for last year 1982 Andthey just recently as recently as what a week ago?after all the massaging and trying every way tocarve out any tax saving possible that that figurewas establishedAs you all know we have an outside accounting firm by the name of DeLoitteHaskin & Sell who monitor our position our earnings salesprofits and what not and fill out ourincome tax returnBut atany rate that 3% isn t very good14 A video cassette tape of certain portions of Stones remarks wereoffered by Respondent transcribed by the reporter and received in evidence conditioned on leave for the General Counsel to review the fullvideo cassette of the proceedings made by Respondent and offer otherportions for inclusion in the recordOn motion made by the GeneralCounsel by order dated 30 May 1984 the General Counsel was authorized to submit additional portions of the video cassette A trancript ofthose portions has been received and marked in evidence as G C Exh 13and the official transcript at 232-233 is amended accordingly The fullvideo cassette tape is R Exh 5 The General Counsels motion and myorder granting leave to submit additional portions of Stone s speech arehereby received in evidence as ALJ Exhs I and 2 respectively ELSTON ELECTRONICS CORP521You might stretch until you do something quick,and some how recover but 3% on sales after taxesisn t great You have to earn enough, first of all, tobe as in your interest, that this company earnenough to secure your jobs Next year might not bethe kind of a year that Lou tells us we re havingthis year, or that we are having this year And youhave to be able to weather those slumps as well asthe periods when we appear to prospersounlesswe can find a way to better the 3% we don thave much hope, I in sorry to say of improvingyour wage positionYou heard Jeff talk aboutthe possibility and potential of improving materialcosts I would almost guess that most of you herewould say that if your life depended on it, youcould probably work at 10% harderAnd I roughly identify those figures for last year,and, admittedly, these areestimatesBut, I thinkthat in those catagones, saving 10% on labor,saving, I think it was 2% on material and qualitydown the line, I guess we could still have saved outof the 13 million dollars in sales I guess I estimatedwe could have saved $420,000 00 Now if youdivide that by 200 people, or 250 people, thatwould be a nice bonus at the end of the year Thisyear, even with 25 million dollars in sales, thatfigure could jump to $1,108 00 on the same very preliminary, uneducated, not every well defined estimatesBut what I in suggesting, Bill I hope is a part ofthe answer to your question is that if you help ustomake the savings then the contributions in theareasthat I ve cited I think that we could improvethe 3% margin on sales, and give you higher wagesSo we have to it seems to me work out ascheme so that you all know what your labor whatyour wages are going to be and devise a system sothat if we re successful and we make more money,that the company, but that s us, that s all of us thatyou get some of it And if we re not stuck like theautomobile industry and segments of the electronicsindustry, that have simply gone broke because theyhad to commit or was foolish enough to commit forthings that they didn t know they could do So ifyou understand whatI am sayingI think we candevise a scheme that we can have at least what Iconsider a fair base wage and if we can snowballsales and profits I am here to promise you we willshare itWith respect to the prospects for an improvement inthe employees' economic position, Stone s remarks maybe summarized as follows1There would be no wage increase unlesswe canfind a way to better the 3% (actually 3 2%)' profit/salesratio2 If sales and profits were to increase appropriately,the Company would share the results with the employeesThis meeting was held more than 7 months prior tothe commencement of the Union s campaign in November 1983Stone readily admitted announcing on 17 December1983, at the Company s Christmas party, a general wageincrease to become effective the beginning of the NewYear, 1984 He denied that any figure was then quotedIn this matter, I credit Stone Corroborating him is theunion committees 9 January leaflet refers only to the 1January Stone letter to employees and not any earlierspeech for the source of its knowledge of the 7 percentfigureRespondent adduced certain evidence to support itsdefense that in the 9 month period between the 15 Aprilspeech and 17 December announcement, Respondents financial position improved sufficiently to justify a generalwage increase consistent with Stone s promise to sharethe results of that improvementDocuments submittedinclude an annual report for the calendar year ending1982 and consolidated statements of income and retainedearnings for the fiscal years ended 30 December 1983and 31 December 1982 The former document included a5 year summary of key financial dataItwas Stone s assertion, which the General Counselwas in no position to dispute, that although the latterdocument was not available until March, 1984, based onmonthly profit and loss statements provided by the Respondent s lending institutions, by mid December Stonehad figures for 1983 that confirmed the financial projections the Company had forecast a year before, in particular the $24 5 million in salesThe pertinent comparisons between 1982, when Elstondetermined not to grant an increase and 1983 when inDecember it announced the increase the first of its kind,is set forth in below19821983% ChangeSales13 02M24 57M88 7Profits (i enet incomeafter taxes)411M181M1873Profits as a Percent ofSales32%4 8%50It appears that by December 1983, Elston Electronicshad enjoyed sustantial improvement in all these threecrucial areas mentioned by Stone earlier in the yearRespondent also defends the size of its increase bystating that it estimated labor costs to be 11 percent of itstotalsalesincome and that an increase of 1 percent ofthe sales figure would translate to an increase of about 7percent in wages Allowing for some minor inaccuracyin these percentage estimates, Respondent is about rightFor1983Total Sales2457M11% of Total Sales(i e, estlabor costs)2 64 M1% of Total Sales(i aest 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwage increase).2457 M7% of Est. LaborCosts (i.e., actualwage increase).1848MThe actual (7-percent) increase was .75 percent of thetotal sales, and a 1-percent increase of total sales wouldhave been a 7.7-percent wage increase. So assuming theoriginal 11-percent figureis anestimate, Respondent is inthe ballpark.2.The conduct directed toward Shirley HardyMary Ellen Miller, a senior group leader in the qualitycontrol department and Hardy's supervisor while Hardyworked in that Department, testified for Respondent.Miller characterized Hardy's work performance as sat-isfactory.Hardy missed work on a number of days andin lateNovember or early December 1983 Miller spoketo her about her poor attendance. Hardy explained shehad a back problem. Because of it, Hardy was trans-ferred out of Miller's department for a while so shecould worksittingdown and then came back to qualitycontrol.Miller also spoke to Hardy about her tardiness,she was late to work two or three times. Also, aroundthe sametime,lateNovember, Miller spoke to Hardyabout her failure to turn in timesheets (or worksheets) onwhich employees record the times spent on a specificjob. All employees are required to fill them out; they areused by cost accounting to cost out jobs and, in the caseof field returns, to determine how much labor is in-volved for billing purposes in the repair of monitors thatare out of warranty.Later, in mid-December 1983, Miller spoke to Hardyabout her failure to punch in and out on the timeclock.She was then working in Central but had to punch theclock at Lehigh. Shortly before, in early December,when Hardy had been transferred temporarily to per-forming quality control work at Central, Miller askedHardy to return to Lehigh to punch the clock ratherthan going through the red tape of transferring her time-card.When Hardy said she could not see the sense ofgoing back to Lehigh to punch because of the distance t sand possibleweather problems,Miller explained shecould make arrangements for somebody to take her over.She had to punch her own card. The Company had con-stant runs between the buildings.Then, on Wednesday, 21 December 1983, Miller againspoke to Hardy. She had been absent the day before andMiller had not received a telephone call. Hardy was alsolate reporting for work on Wednesday, arriving at ap-proximately 9:30 a.m. Miller had contacted Conklin andher assistance group leader earlier that morning to lether know when Hardy came in and if she had called inthe prior day. After Hardy reported, Miller went over tocentral and asked Hardy why she was absent the daybefore, where she was, and why she did not call. HardytoldMiller she had been ill and that somebody called in15 The buildings, parallel to each other, are 500 to 700 feet apart andseparated by a railroad and raised embankment. The distance to be cov-ered by automobile or walking is greater because of the necessity of tra-versing the streets between them and the fact that the entrances of eachplant face in opposite directions.for her.Miller said she had checked all day with theswitchboard operator (later clarified to mean the LehighPlant operator) and with Conklin trying to find out ifanybody had taken a call, and to the best of her knowl-edge nobody had heard from her. Miller asserted shechecked to this extent because of Hardy's attendanceproblem.In the same conversation, Miller also spoke to Hardyabout filling out her time sheets again, and Hardy saidshe had not filled them out, because she did not knowwho to give them to. Miller instructed her to fill out theones she had not done and turn them into Donna. Hicks,her assistant at Central, who would get them to Miller,and to continue to turn them in on a daily basis.The conversation also concluded with an understand-ing that in the future if Hardy was absent she would calland specifically ask for Miller.On Friday morning, 23 December, Miller started pre-liminarywork on her usual practice of gathering thetimecards and totaling the hours for the week for thepurpose of transmitting this information to payroll afterrecording the Friday hours later at the end of the work-day.An examination of Hardy's card showed she hadnot punched out Wednesday, in or out on Thrusday, orin on Friday. Because Miller knew Hardy had been atwork on Thursday and Friday, she sought to determineHardy's hours for Thursday and starting time on Friday.She did not contact Hardy, nor did she check withConklin although she had, previously, on Wednesday foranother purpose because she knew Hardy had workedfor Conklin.Instead,Miller went to the cost accounting departmentand asked to see Hardy's timesheets for that weekthrough Thrusday, 22 December. She was directed toseveral large boxes that contained 400 or 500 papers in astack-all employee timesheets for that week. Miller tes-tified she might possibly have found one of Hardy's; shecounld not really remember what she found, she foundvery few, if any. After looking through the stack for acouple of hours, without success, Miller called her assist-ant,Donna Hicks, and asked if she had logged Hardy'shours.Hicks said she had and gave Miller the times.That morning, Hardy had reported in 15 minutes late, at7:15 a.m. According to Miller, she had asked Hicks tokeep track of Hardy's time when she went over to cen-tral because they knew they had a problem on Hardy'spunching the card.'' Miller believed the best way toverify the hours was to see the actual official timesheets.At this point, on 23 December, Miller went to DaveBruzee and told him about Hardy's tardiness, absence,and failures to punch that week.Under cross-examination,Miller testified that Bruzeethen filled in the missing times on Hardy's card, exceptfor time of having worked that day which Miller addedlater., Bruzee then got a blank warning form and dis-cussed with Miller what he was going to enter. Later inthe day, around 3 p.m., Miller met with Bruzee and TomO'Donnell to discuss the warning. O'Donnell asked the16 Yet Miller did not initially call Hicks because"Iwasn't aware thatShirley wasn'tpunching her card..." (Tr. 319). ELSTON ELECTRONICS CORP523othersfortheirrecommendationsMillersaidshethought the violation called for termination They alsodiscussed the alternative of a job failure from qualitycontrolAt this point the warning did not contain anyaction to be taken 0 Donnell signed the warning andwent to see Schaup to discuss it with her Earlier Millerbeing confused about it,Bruzee explained to Miller thatthe first oral warning noted on the form had been givenby her in mid December(Actually,Wednesday 21 December,based on what Miller told Bruzee)But Milleracknowledged that,contrary to company policy, she hadnot recorded any oral warning given at that timeMary Schaup confirmed that she arranged a temporaryjob in another department after Hardy complained to herin late November 1983 that she had injured her back,was out a few days, and could not lift the boxes in fieldreturnsOn 23 December 1983, 0 Donnell called to say hewanted to terminate Hardy Schaup argued a littleagainst this on the phone 0 Donnell went to her inpersonHe cited Hardy s poor attendance and refusal tocomply with company regulations to complete production records Schaup reviewed Hardy s attendance cards,agreed that her attendance was poor,but stated that thiswas 23 December and she did not want to terminate herLater,0 Donnell returned to her office with a warninghe placed on her desk and said,0 K , she is job failed "This is when Schaup called Conklin to take Hardy andConklin agreedWhen Hardy was summoned to Schaup s office, aloneSchaup spoke about Hardy s problems in abiding by therules-keeping timecards and production records-andthat they were not going to put up with it in that departmentWhen Hardy protested that there was nothing tocomplain about her work Schaup explained there aremore things that comprise a good employee than justwork Hardy complained about a lot of bureaucratic nonsense and then asserted she had not been properly counseled by her supervisorMillerAt this point Schauppaged Miller,who came in and reminded Hardy she hadbeen told to punch her time cards and keep her production recordsWhen Hardy reminded Miller she had toldher not to worry about punching 1 day Miller agreedbut said she had been told too late in the middle of themorning that was one time but Hardy had been counseled to maintain her time records At this point Conklinarrived and agreed to take Hardy back if she shaped upBothMiller and Schaup denied any knowledge ofHardy s union activity at that point in late DecemberSchaup also testified that Hardy never claimed that herunion activity was the reason for her warning or job failWith respect to wage policy,Schaup testified as follows In labor grades 1, 2, and 3 employees may receivea 10 cent per hour a month increase up to$4 55 providedtheirwork is satisifactory and attendance is good Thereisalso a system of reviews or evaluations after either 3to 6 or 6 to 9 months depending on labor grade whichcan result in a merit increase of 8 to 10 percent, 12 percent or even below 8 percent on occasion Respondentalso has a bid system Job openings are posted and if anemployee is successful in bidding for ajob in a higherlabor grade, he goes into the entry level of that gradeand, if presently earning above that level into the nextlevelEmployees may also receive an upgrading fromgrade 1 to 2, and from 2 to 3, on the recommendation oftheir supervisorDavid Bruzee,quality control supervisor testified thatafter receiving the report from Miller about Hardy s failures to punch her timecard or complete the timesheets,he made a decision to prepare the warning notice, leaving the final decision as to Hardy s ultimate status openuntil he could consult Tom 0 Donnell,quality controlmanager 0 Donnell then told Bruzee he would take careof the matter In conflict with Miller,he denied she hadmade a recommendation to him regarding Hardy IcreditMiller that she did Bruzee seemed ill at easeduring his time on the witness stand and vague on crucial points for example he was unsure whether he hadconsulted his boss, 0 Donnell, on the preparation ofHardy s warning although he admitted 0 Donnell wasaware he was going to prepare the form(See Tr 293-294) Bruzee also disputed Hardy s claim that he had adwised her that the job she was doing in field returns(Quality Control)was the equivalent of a labor grade 3or 4 Actually Hardy had testified that she asked, if shecontinued doing the job she was doing right now whatwould be its grade According to Bruzee,he did notknow the labor grade or classification for the work shewas performing She was a temporary helper to the technicians, unboxing and replacing various mechanical components on a kit version of the monitor Elston produces,and then repackaging it Her work was satisfactory butitdid not require a great deal of skill I credit Bruzee onthe conflict although Hardy s inquiry was probably directed to what her grade would be in the future a different question but also conclude that the resolution doesnot aid significantly in determining the issues concerningthe alleged discriminatory denials of a promotion andwage increase to HardyMore serious testimonial conflicts arose betweenHardy and Stone with respect to the January 1984 conversation at his deskStone sets the conversation taking place on 13 Januarybefore the union meeting that evening I creditHardy here as to the date of 16 January after the meetingparticularly because of the references she made tointimidationof employees partially arising from thesparse attendance of employees at the meeting aboutwhich she commented as well as Stone s alluding toHardy s comment about having attended the meetingStone agreed with Hardy that she approached his deskand asked who had put up the posters on the wall therewas a lot of confusion and problems with this union stuffgoing around Stone differs with Hardy here and saysthey were put up with his knowledge Stone and Hardyagree that Hardy did not directly disclose her prounionsentiments but acknowledged having gone to the unionmeetingjust to hear both sides of the story Stone testifeed he told her that was commendable Next,he saidYou know how I feel about union You got a copy ofmy company policy letter that describes our position andI feel an obligation to provide whatever guidance and di 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrectionwithin the law that I can to those who opposeit.,,Stone next testified that Hardy then said, "Well a lotof companies go off shore because they can save, think-ing they can save some money and they are not con-cerned about wages and things here." Stone stated thathe replied, "Well, not all companies have that feeling,and this is one that is dedicated to competing with thepeople off shore.We are making the fluxion yoke andother components in our Phelps plant where the materialcost is equal to what it would cost us to buy those offshore.But,we'd rather, if we can figure out how toautomateand develope that product, we would rathermake it here and keep the jobs here and have control ofit."Stone mentioned that he had just heard that RCAwas either making or going to make monitors in Mexicofor the Tandy Corporation.Then, according to Stone, Hardy said, "Well, youknow, we have a lot of problems around here." WhenStone asked her what they were, she said, well, she hadnot had her permanent papers completed or signed, shehad not received a medical-dental booklet, and she wasnot sure about when she got paid for holidays. This por-tion of the conversation accords with Hardy's versionalso. Stone said the booklets had not been available fromtheAetna Corporation and he would check into theother two items. And she said, "okay thanks a lot, andwalked away." Subsequently, Stone called Schaup toobtain the information for Hardy and went to Hardy'sproduction station to give her the results.Stone specifically denied making any statement aboutpolicemen checking on people's union activity, or statinghe knew the identity of the six or seven union committeepeople. Stone also asserted he did not know Hardy fa-vored the Union until the unfair labor practice chargewas filed.Stone later explained that he had personally prepareda sign,approximately 17 by 22 inches, with the names ofcountries Taiwan, South Korea, Mexico, and China anda statement above, these are the countries that are com-peting for our jobs; and on the side a statement, these arethewages paid in these countries, listing the wages,ranging from 16 to 87 cents an hour. These signs wereposted in all plants including two at Lehigh and one atCentral. The signs were in response to a claim in a unionflyer about improving wages. Stone acknowledged thatthe signs failed to show who was responsible for thereposting.Stone also specifically denied that the word intimida-tion came up in their discussion. Instead, Stone saidHardy spoke of "confusion" because of all this union"stuff' going around. Stone agreed that since Elston hadposted thesignabout low wage rates, it was possible foremployees to believe and draw the conclusion that theCompany could consider having work done abroad atsimilar low wage rates and, further, that this belief hadto do with Hardy's expression of confusion.I am convinced that Stone was shading the truth in hisrecital of his conversation with Hardy on 16 January1984, and that Hardy's version, where it differs fromStone's, is far more credible. Hardy struck me as an out-spoken, frank union advocate. It would have been com-pletely in character for her to have confronted Stone di-rectly about her claim of intimidation arising from thecompany posters and the resulting low turnout at theUnion meeting. Neither was Stone squeamish in con-fronting the union challenge.His antiunion leaflets,poster, and expressions of feeling on the witness stand alltestify to a strong personality. Hardy's confrontation onthe plant floor brought out the true nature of Stone'sdeeply held belief that a union relationship at that timewould undermine the growth of a company that he hadpractically singlehandedly created, nurtured, and success-fully expanded.Within 9 months, from his speech inApril 1983, the Company had more than doubled itswork force, production and sales. Stone was placed onthe defensive. Here was an employee questioning his tac-tics.He took the opportunity to bring home to her hisfeelings and at the same time sought to convince her thatthe union effort was futile and would be met with drasticmeasures. He also wanted Hardy to know that he was ontop of things and was aware of the identity of the pro-union committee to whose leaflets he was responding inkind.Ifind it illogical and unreasonable to conclude thatStone would not, consistent with the unstated implica-tions implicit in the language on his posters, attempt tobring home to Hardy in words the Company's optionsshould the union campaign prove successful. Those op-tions included subcontracting all or portions of the man-ufacturing conducted in Geneva, not necessarily operat-ing a plant overseas-the option Stone rejected as aviable alternative in his redirect examination.In sum, I credit Hardy's version of the conversation,including the remarks about police officers, and willdraw the appropriate conclusions in the analysis sectionof this decision.I also credit Hardy with respect to those statements ofan allegedly coercive nature she attributed to CarolConklin, in particular, the statement of 13 January, em-phasizing the rule against talking about the Union duringworktime and harassing Debbie Weino; the statementprior to the union meeting suggesting employees notattend; and the 17 February suggestions that Hardy wasgetting herself into trouble by associating her name withthe union organizing effort and its unfair labor practicecharges and that if she would be quiet and stay out oftrouble she would get her raises and do better in theCompany.Respondent called a number of supervisory personnelin its defense. It chose not to call Conklin, an admittedsupervisor.By failing to call her, a witness within itscontrol, Respondent subjected itself to the fair inference,thather testimony would not have conflicted withHardy's or aidedin itsdefense.3.The conduct directed toward Doris RiekPersonnel Administrator Mary Schaup testified as tothe events culminating in the warning issued to DorisRiek.On' 9 January, Beverly Erb,her assistant,told Schaupthat Riek had come to the office and asked some ques-tions concerning the 7-percent increase and concerning ELSTON ELECTRONICS CORP525what she felt was an inequity between Central Avenueand Lehigh Avenue wages Bev said she had answeredthe questions but did not think Doris was satisfied withthe answers On 10 January Schaup saw Riek look in tosee her when Schaup was busy Later Schaup asked hergroup leader, Judy McNeal to excuse Riek to come toher officeSchaup asked Riek what her problem was Riek explained her confusion with the wage increase announcement for herself as well as for temporary employeesSchaup said several employees had already asked forclarification so she proceeded to explain it It was nottied to the monthlyincreaseThere was no differentiation between temporary or permanent employees Neither was poor attendance the month before a factorAt this point Riek brought up the allegation thatpeople in Lehigh were receiving less pay than those inCentral for doing the same jobs Also some people withless seniority were receiving more than those with greater senioritySchaup explained this was possible Sheasked for Riek s knowledge of specific employees Rieksuppliedone nameSchaup asked how did she knowRiek said didn t want to tell because she did not want toget anyone in trouble Riek then said Erb had told hersomething about the rates, but it was not true what shehad thought when she questioned Erb originally Rieksaid everyone should get equal pay for equal workSchaup then explained that several factors should enterintothat decision,includingmonthly increases and increases by periodic reviewSchaup alsosaidsome people had come to complainthey had been told by Doris Rick they would not receive the 7 percent increase and asked Rick if she hadtold them this Rick admitted she had but that it wascleared up then Schaup pressed, had she cleared it upwith the others and had she corrected the erroneous informationRicksaidshe had and that there was nothingwrong withdiscussingwagesSchaup saidDoris Idon t think there is anything wrong with discussingwages I know some companies have a system or rulingthat you cannot discuss wagesSchaup here mentionedtwo companies where on hire she had been told not todiscuss her salary But there is something wrong withdiscussingwagesif you don t know what you are talkingabout and if you are giving erroneous information andyou should come and get the information yourself firstor ifsomeone elsewants to know at Personnel we havean open door policy You can comein andget yourwage grade wage level all of itDoris agreed with thisbut said she had been upset because of her that belief shewould not get it, having been out 10 weeks on disabilityand not back until early January They then discussedRick s health and Rick leftOn 11 January Judy McNeal reported to Schaup thatsome of the girls were still upset and did not understandthey were going to get the 7 percent increase One employee in particular had earliercame toSchaup to coinplain that Rick was telling her she would not get the 7percent increaseAmong other complaintsbeing received from employees voiced to McNeal and Schaupwere that Rick was asking a lot of personalquestionsduring work hours and actuallydisruptingthem whilethey were working They were being asked what theyearned if they got paid for their birthday, were theytemporary One girl was actually in tears about the situation 17On 12 January Schaup and McNeal met with Ricklate in the afternoon after a warning was prepared Atthe meeting Rick acknowleged that she talked a lot Shesaid it was easy talking with someone near her She acknowledged she speaks rather loudly She said she wassorry it disrupted others She disagreed with the chargethat she refused to ease off on putting yokes on the lineShe did not put them on in fact she was repairing someand there were some in front of her and she wanted toget rid of them so she placed two on a pallet in front ofherSchaup had also been aware by virtue of supervisoryevaluations prepared of employees as well as supervisory comments on bid sheets that Rick had been cautionedto control her talking and giggling and that it was distracting and embarrassing to othersIcredit Rick that Schaup instructed her at their meeting on 10 January 1984 not to discuss wages with otheremployees at the plant Schaup acknowledged that heradmonition to Rick concerned only passing along erroneous wage information Yet, the full input of Schaup sown admitted remarks informing Rick of prohibitionsplaced on her at previous jobs Rick s talking withoutknowing what she was talking about when all Rick wasbasically seeking was clarification and information andthen advising that Rick can come in and receive informstion about her own wages only, articulates a point ofview on the basis of which Rick could have reasonablyconcluded she had been instructed to refrain from discussing wageswhich would invariably be upsetting tosome employeesIwill in the analysis section deal with the legal conclusion that flows from this finding, as well as the legalresult assuming Schaup s direction was limited to prohibiting the dissemination of erroneous wage dataF Analysis and Conclusions1The announcement of a wage increase laterimplementedElston s 17 December 1983 announcement was madeaftercommencement of the Union s organizing campaign In such circumstances the Board will presumethat the incease was granted in an effort to influence thecampaignThe burden then shifts to Respondent to rebut the presumption by showing that the increase would have beengranted regardless of the protected union activity Thisshowing can be made by demonstrating that, through theexistence of an established pattern of wage increases or a17Although I refused to receive this hearsay testimony for the truth ofwhat was reported to Schaup it is clear that the witness could reportthat these statements of complaint were indeed made to her To thatextent Schaup s testimony is received in evidence See e gNLRB v NationalCar Rental System672 F 2d 1182 (3d Cir 1982) JonesEvidenceCivil and Criminal §8 6 (6th ed) Accordingly my ruling appearing atTr 347 is modified and corrected 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpreorganizing administrative commitment to the increase,or any similar legitimate business justification the increasewas unconnected to the organizing campaignChester Valley Inc,251 NLRB 1435 1449 (1980)ContrarytoRespondents contention appearing atpage 31 of its brief the presumption of invalidity is madeautomatically on a showing of the increase,no furthershowing of motive or effect is needed to establish aprima facie caseAbsent a showing by the employer of some legitimatebusiness reason for the timing of a wage increase theBoard will draw an inference of improper motivationand interference with employees rightsunder the ActMariposa Press273 NLRB 528 (1984)It is difficult to articulate precisely what will satisfyRespondents burden in this regard,but it is generallynecessary to show that the employer would have granted the increase absent the employees union activityPhoenix Glove Co,268 NLRB 680, 688(1984) See alsoVillageThriftStore,272 NLRB 572 (1984)However,so compelling are the policy considerationsinvolved in this area,such a general statement is not atrustworthyguideThe appropriatestandardof rebuttalisbest gleaned from a consideration of the evil that theAct seeks to avoidThe unlawfulness of the granting or announcing ofbenefits during the union s organizational effort depends on whether from all the circumstances theemployer's purposewas to cause employees toaccept or reject a representative for collective bargainingand upward revisions in employmentterms are presumptively unlawfuleven if based upondeterminations made prior to the advent of union activity[Zarda Brothers Dairy234 NLRB 93 112(1978) emphasis added ]Surely a major indication of unlawful interference isthe timing of the granting or announcement of the increaseThe presumption is so strong that the burden ison Respondent to establish that the timing of such increaseswas motivated by factors other than the UnioncampaignThe burden is met where the increasesare shown to be granted in accordance with an establashed regular wage programMariposa PresssupraAs is the case with Elston, the past practices or otherfinancial records of a Respondent are subject to strictscrutiny when they are offered in rebuttal of presumablyunlawfulwage increasesFor examples of methods ofanalysis of company records in this context seeAmericanModel & Pattern,269 NLRB 309 311-312 (1984) andPhoenix Glove Cosupra at 688 (company records examfined to determine if disputed wage increases fits into pastpattern)For an example of an employers appeal to general businessjustificationseeStFrancis Federation ofNurses and Health Professionals vNLRB,729 F 2d 844850-852 (D C Cu 1984)One further aspect to this matter of presumed illegalityis a dilemma known popularly as Hobson s Choice"If [Respondent] granted a benefit, it might becharged withcommitting an unfairlabor practiceYet the withholding of benefitsduring a union campaign that are customarily granted to employeesalso violated the Act[StFrancissupra at 8511However the problem dissolves by permitting employers to inform employees that the scheduled wage increasewill be deferred but not canceled in order toavoid the appearance of interferenceVillageThriftStores,supra at 3Basedon the facts adduced by Respondent, presentedan earliersection of this decision, it would appear thattheDecember 1983 announced wage increase was consistentwith the announcement made in April 1983 byPresident Stone However it is my understanding of Respondents burden of rebuttal that a cogent rationale for apresumptively illegal wage increase is illuminating butnot exculpatory, particularly, where the increase is notwarranted by a past history but is a matter of discretionbased on current business performanceWith respectto timingof the announcementless thanweeks after Respondent admittedly obtained knowledgeof the union activity Respondent publicized a generalwage increase The increase was clearly not part of apattern of a regular wage increase policy Respondenthad never before granted such an increase Althoughbusinessconditions had substantially improved particularly a 50 percent increase in the ratio of net incomeafter taxes as a percent of sales Elston s debt had alsosubstantially increasedIam finally not convinced that Respondent wouldhave announced or granted the increase regardless of theUnions organizingactivityThe actual fixing of the percentage increase in Elston s 1 January 1984 memorandumto its employees is pointedly contrasted with the inabilityof a labor union to guarantee any success in the workplaceThismailingwas part of an overall pattern ofother conduct including the posters other mailings conduct of superviors and Stone himself (in his conversationwith Shirley Hardy later in January) suggesting a campaign to influence employee selection of a bargainingrepresentativeFinallyRespondent had the recognized legal option ofadvising its employees that although their efforts hadearned a salary increasenonewould be then granted because of the appearance it would give of interferencewith their free choice to select or not the Union as theirbargainingrepresentativeThe increase would be deferred until the completion of the campaign Respondentwould thereby have been able to reap the benefit ofmakingclear thatan increasewould be available to itswork force at a futuretimeand that it had nothing to dowith the Union s advent but solely their efforts and alsothereby have avoided the appearance that its conductwas unfairlyinfluencingthe outcome of the campaignRespondent however, did not choose this valid alternativebut must be left with the consequences of its announcementElston s attempt to rebut the presumptionof illegalityarising fromthe timing of its announcementof theincreaseand the other factors described is in effective I conclude its conduct here interfered with employee rights under the Act ELSTON ELECTRONICS CORP5272The conduct directed toward HardyThe General Counsel clarified the conduct it allegedRespondent directed toward Hardy that violated Section8(a)(3) and (1) of the Act First the General Counsel asserts that on 23 December 1983 Respondent issuedHardy a written warning that was motivated by herunion activity Since the warning resulted in a new probationary status for Hardy her wage increase from gradeIto grade 2 was not made effective until 18 February1984 a month later than would otherwise have been thecaseThis delay in Hardy s promotion is alleged as violative of the ActSecond, the General Counsel contends that as a consequence of her union activity that resulted in the samewarning, as well as later union activity on Hardy s part,Respondent was motivated to delay granting her a first10 cent an hour a month increase until March 1984A close review of the evidence relating to Respondent s issuance of the 23 December warning to Hardywarrants the conclusion that the General Counsel hasfailed to demonstrate that it was motivated by her unionactivity or that even if it was Respondent has shownthat it would have taken such action against her even ifHardy had not engaged in such activity 18The circumstances surrounding Hardy s physical transfer to the Lehigh plant show that she was faced withreal difficulties in recording her work hours at one plantwhile working at another Elston s unwillingness or inability to permit Hardy to punch where she was physically assigned undoubtedly contributed to the problemYet, Iam alsounwilling to conclude that Respondenthad a discriminatory motive to manufacture these difficulties to create a situation where it could appear tohave acted reasonably in disciplining HardyHardy s union activity in the period prior to her warning on 23 December was only minimally directly relatedto the Charging Union nor was there any evidence adduced by the General Counsel that Respondent had expressed any concern about it through DecemberRespondentsrealconcernwithHardy s failure torecord her work or production hours was howeveramply demonstrated by her supervisorMillerEvenHardy's claim that Miller had excused a failure to punchon one occasion was adequately explained as havingbeen limited to the one day in question Hardy herselfacknowledged that Miller had offered to have Hardytransported to the other plant for the purpose of punching in and out Hardy also failed to explain her tardinesson two occasions earlier in the week in which she wasissued the warning, or her failures to record her production records even after she was told by Miller the procedure to follow in getting them to her for use by cost accountingFinally, Schaup s successful effort to retain Hardy onthe payroll even after her troubles in quality control surfaced does not evince an employer determined to punisha known, outstanding union adherent, even with the invocation of a 40 hour trial periodHaving concluded that Hardy was not discriminatorilydemoted on 23 December 1983, it follows that any delayin promotion or wage increase premised on that eventmust also be found to have been nondiscriminatoryWhether Hardy s protected concerted activity subsequent to December 1983 motivated delays in raises willbe dealt with shortlyConklin s enforcement on 13 January 1984 of a ruleagainst Hardysinglingout talk about the Union as prohibited conversation violated Section 8(a)(1) of the ActAn empoyer may not select the topic of the Union as thesole topic of conversation to be prohibited during worktimeThe Board has said [A]n employer may prohibitemployees from engaging in activities not associationwith their work during working time, however,such a prohibition may not single out union activitiesMontgomery Ward,269 NLRB 598, 599 (1984), see alsoGreensboro News Co,272 NLRB 135 (1984)Conklin coupled her prohibition with a claim thatHardy s inquiring of Weino as to whether she was goingto attend the union meeting and encouragement of herattending interfered withWemo s work 19 Even if shehad neither Conklin nor Weino testified As a result, noevidence was offered by Respondent tending to supportsuch a defense From all that appears Conklin was defending the concerns of antiunion or neutral employeesto be free of union inquiry or solicitation By doing so,particularly in a context in which she was aware of andacquiesced in employee antiunion solicitation takingplace during working time, even apart from benignworktime solicitations,Conklin s statement violatedHardy s Section 7 rights If, as Hardy claimed the conversation withWeino took place before the second bellrequiring employees to return to work, Conklin s statement wold be coercive in any eventConklin s related statement made on or about the samedate to a group of employees including Hardy discouraging them from attending the 13 January union meetingwas a direct interference with employee rights to attendand thereby engage in that union activityFinallyConklin s association of Hardy s troublewith her union affiliation and promise that if Hardystayed out of trouble she would receiveraisesand otherunspecified benefits constitutes a blatant promise of benefits in violation of Section 8(a)(1) of the ActPresident Stone s 16 January 1984 statement to Hardythat he could give her a list of six or seven people thatwere on the employee organizing committee surely constituted the creation of an impression with Hardy thatthe union activities of Elston s employees were undersurveillance by Respondent in violation of the Act Theidentity of the signatures to the committee's leaflets hadnot been publicly disclosed Stone could reasonably inferthat this assertion to a known strong union adherent butnot necessarily one of the committee members wouldbecome known by the members and serve to inhibit theirfuture activities on behalf of the Union and itsorganizingcampaign Stone emphasized his intent to seek further information about employee union involvement by refer18NLRBvTransportationManagementCorp462 U S 393 (1983)19 SeeAmericanThread Co270NLRB 526 (1984) 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDring to the aid in this respect that police officers couldprovidePresidentStone s subsequent response toHardy s inquiry that he would do everything he could tokeep the Union out coupled with the statement that if hehad to compete with union pay-he would have to gooff shore to compete-constitutes a threat to removework from Elston s employees,resultingin layoff and/orterminationsin order to avoid having to negotiate withtheUnion as the collective bargaining representative ofitsemployees, inviolation of Section 8(a)(1) of the ActStone s coercive comments to Hardy and Conklin slater warning and promise to Hardy that she was gettingherself into a great deal of trouble with the mess she wasin, and that if she would just be quiet and stay out oftrouble, that she would go real far in that company andget her raises and would be doing better, convinces methat Respondent was substantially motivated by Hardy sunion activities, including her prominent association withthe Union s unfair labor practice case against the Company, in delaying both her promotion to grade 2 and herfirst 10 cent a month increase in payIn addition to these statments, Respondent also prevaricated in denying Hardy the promotion in January,Conklin informing her the paperwork was delayed andSchaup laterhingingthe delay on her December trailperiodAlthough Hardy s trial period may have legitimately delayed her moving to labor Grade 2 this conversation aids in establishing Elston s true motive for delaying that change beyond January Conklin s 17 February statement further establishes that Hardy was deniedevenan initial10 cent increase by the end of January1984 because of the trouble she was causing the Company Although the monthly increase in grades 1 2 and3was not automatic as Hardy believed and could bedenied for reasons of work performance and attendanceRespondent did not present evidence of any January1984 absences by Hardy sufficient to warrant denial andHardy s work performance was always satisfactory IconcludeRespondents discretion here was exercisedagainstHardy because of her union adherence and itunduly delayed her monthly increase for at least amonth3The conduct directed toward QuinterIn Quinter s case she fell victim to Respondent s nodistribution rule invalid on its face because it was overlybroad as well as having been applied in her case in a disparate and discriminatory manner Because the 3 day suspension was predicted on receipt of the second invalidwarning Respondent must be found to have discriminated against her thereby in violation of Section 8(a)(3) and(1) of the ActRespondents written rule, clearly in effect at all relevant times prohibiting and making subject to disciplinaryaction unauthorized posting or distribution of unofficialmaterial on companytime and property reached by itsterms distributions even if conducted on nonwork (breakor meal) time and portions of the plants reserved for employee rest or relaxation 2020 Elston s prohibition not being limited to working time but reachingcompany property as well is presumptively invalid underOur Way IncAs such it restricted union solicitations and leaflettingclearly protected under the Act in violation of Section8(a)(1)Furthermore, in view of Respondents disparateenforcement of the rule, permitting and encouraging employee circulation of antiunion solicitations and petitionson worktime and property and, in Quinter s case, prohibiting and disciplining her for similar prounion conduct,Respondent disparately and discriminatonly enforcerd itsrule against her by its warning and suspensionEven the wording of the warning and suspensionshows its discriminatory nature by its opening phrasecriticizing Quinter for herAttitude toward Elston sIn its defense, Respondent did not and indeed couldnot, show that Quinter s passing of two leaflets, one theCompany s and the other the Union committee s interfered with Hadden s work or that the written rule wasnecessary for the maintenance of production or plant disciplineSeeRepublic Aviation Corp vNLRB324 U S793 (1945) Hadden had not reported the distribution anassistant group leader had observed it Because the suspension was solely motivated by conduct and associationthatwas union related, and Respondent has failed toshow that its rule prohibiting distribution validly prohibited that conduct Quinter s suspension violated the Act4 The conduct directed toward RiekDoris Riek s complaints to other employees concernmg her prospective pay increase did not constitute concerted activity within the meaning ofMeyers Industries268NLRB 493 (1984), remanded sub nomPrillvNLRB,755 F 2d 941 (D C Cir 1985) I draw this conclusion despite the fact that wage discussions have oftenbeen afforded special protection by the Board and thecourtsNeither did herassertionsto supervision andmanagementconcerning a claimed disparity in pay between other employees rise to the level of concerted protected activity because this conduct was engaged inwithout the authority of the employees involved Id at497Individual gripes about wages are neither concertednor protected See e gShamrock Coal Co271 NLRB617 (1984)Allied Erecting Co270 NLRB 277 (1984)United Pacific Reliance270 NLRB 981 (1984)ParkerLaboratories267 NLRB 1174 (1983)NationalWax Co251 NLRB 1064 (1980)These cases and nowMeyersmake clear that in orderfor activity to be concerted it must be engaged in withor on the authority of other employees not solely onbehalf of the employee himself Riek was concernedabout her own receipt of the 7 percent increase becauseof her disability leave the prior month The thrust of allher inquiries of other employees dealt with this concernAlthough the other employees she approached may havebeen disconcerted by her comments none joined forceswith her in questioning the interpretation of the wage increasesannouncement although according to Schaup,others raised questions of the personnel director independently of Riek Riek was pursuing a quest that related268 NLRB 394 (1983) That presumptive invalidly was never clanfiedAnd the rule was discriminatorilymaintained ELSTON ELECTRONICS CORPsolely to her own prior work attendance historyWhenthis individual investigation led to complaints by otheremployees affecting the, Riek s conduct legitimately inpinged on work performance and morale justifying theEmployers response not based on any activity protectedby the Act The portion of the 12 Januarywarning directed to Riek s failure to ease off on placeing yokes onthe line was clearly unrelated to any Section 7 conductThus, the warning issued to Riek did not interfere withany rights protected under Section 7 of the ActSchaup s oral direction to Riek, on 10 January 1984,21to cease discussing wages with other employees at theplant does constitute conduct interfering with Riek s Section 7 rights in violation of Section 8(a)(1) of the ActA general employer rule prohibiting employees fromdiscussing wages among themselves is prima facie unlawful unless the employer offers a substantial business justification for itWaco Inc,273 NLRB 746 (1984),InternationalBusinessMachines Corp265NLRB 638 (1982)W R Grace Co,240 NLRB 813 (1979),Jeanette Corp,217 NLRB 653 (1975), enfd 532 F 2d 916 (3d Cir 1976)Moreover, it is not a substantial business justification ifthe employer contends that wage discussions foster jealousy and animosity among employees Id at 919 Nor isita requirement that the wage information discussedamong employees be strictly accurate SeeNLRB vAmerican Chain Link FenceCo, 670 F 2d 1236, 1242 (1stCir 1982) Employers are, of course free to limit discussions during worktime-the topic of wages notwithstandmg-which effect productivitySierraHospital Foundation274 NLRB 427 (1985)NLRB v General IndicatorCorp,707 F 2d 279 (7th Cir 1983)Here Schaup expressed no concern about worktime orwork productivity her emphasis was on upsetting otheremployees with wage talk in the plant Schaup s prohibition was pervasive and thus unlawful Even if limited tothe passing of erroneous information the restrictionunduly impeded employee interchange on a subject central to the Act's concerns where Schaup herself wasaware of the interest Stone s wage announcement hadamong employees including those who had earliersought clarification from herNLRB v American ChainLink Fence Cocited supraCONCLUSIONS OF LAW1Respondent is an employesr engaged in commerceand in an activity affecting commerce within the meaning of Section 2(2) (6) and(7) of the Act2TheUnion is a labor organization within the meaning of Section2(5) of the Act21 The complaint alleges this conduct as occurring on 10 December1983 I conclude this was a minor error probably inadvertent which wascured in any event by the allegation having been fully litigated I alsonow grant General Counsels motion to conform the pleadings to theproofs5293By announcing or granting to its employees generalwage increases in order to discourage employees membership in or other activity on behalf of the Union, byinforming its employees that they may not discuss theirwage rates with other employees or discuss the Union onworktime or attend a union meeting by creating an impression among its employees that their union activitiesare under surveillance, by threatening to remove its facilitiesoutside the State of New York because of theirselection of the Union as their collective bargaining representativeby promising wage increases and other unspecified benefits and bymaintaininggiving effect to,and enforcing in a disparate and discriminatory manneran invalid no distnbtion rule prohibiting employees fromdistributingwritten or printed literature on companypremises without written authorization from the personnel department Respondent has engaged in, and is engaging in, unfair labor practices written the meaning ofSection 8(a)(1) of the Act4By enforcing its invalid no distribution rule bywarning and suspending Sally Quinter because she distributed union literature, and by delaying and denying apromotion and wage increases for Shirley Hardy becauseshe joined supported and assisted the Union and engaged in concerted activities for the purpose of collective bargaining or other mutual aid and protection Respondent had engaged in, and is engaging in unfair practiceswithin themeaningof Section 8(a)(3) and (1) of theAct5The aforesaid unfair labor practices described aboveare unfair labor practices within the meaning of Section2(6) and (7) of the Act6Respondent has not committed unfair labor practices in violation of the Act in any other manner not specifically found aboveTHE REMEDYIn addition to theusual cease anddesistorder andnotice posting, my recommended Order will require Respondent to make whole both Sally Quinter and ShirleyHardy for the losses of earnings or other benefits theymay have suffered by reason of the discriminationsagainst themcomputed in themannerset forth in FWWoolworth Co90 NLRB 289 (1950) with interest to becomputed in the manner described inFlorida Steel Corp231 NLRB 651 (1977) See generallyIsisPlumbing Co,138 NLRB 716 (1962)My Order will also require Respondent to revoke andremove from the personnel and other records of SallyQuinter the written warningand suspensionissued to herfor distributing union literature and to notify her writingthat this has been done and that this unlawful warningand suspensionwill not be usedas a basisfor future disciplmeagainst her[Recommended Order omitted from publication ]